UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          6/29/2021
---------------------------------------------------------------X
BISMARK LITHGOW,                                               :
                                                               :   20-CV-3655 (VEC) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM F. KEYSER                                              :
                                                               :
                                    Respondent.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 20, 2020, the court exercised its discretion to grant Petitioner’s request to

stay proceedings so that he could exhaust state court remedies regarding his COVID-19

claims. (Dkt. 23.) On April 30, 2021, the Court lifted the stay following a status update

letter from Respondent notifying the Court that Petitioner had filed a state court habeas

petition, that the petition was denied, and that Petitioner could no longer exhaust his

COVID-19 claim through the state court habeas petition.

        The Court set June 15, 2021 as the deadline for Petitioner to file any opposition to

the pending motion to dismiss. (Dkts. 9-11.) No opposition has been filed. The Court

will provide a final opportunity for Petitioner to file an opposition. If Petitioner would like

to file any opposition to the motion to dismiss, he shall do so no later than July 30, 2021.

Respondent may file any reply no later than August 30, 2021. If Plaintiff does not file

any opposition, by July 30, 2021, the Court will deem the motion fully submitted

and proceed to resolve the petition based on the record at that time.




                                                        1
                                         SO ORDERED.



                                         6/29/2021
                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: June 29, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is respectfully
directed to mail a copy of this Order to Petitioner pro se and note service on the docket:

Bismark Lithow
DIN No. 15A1541
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, NY 12733




                                            2
